October 1, 2015 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 RE: Vanguard International Equity Index Funds (the Trust) File No. 33-32548  Vanguard European Stock Index Fund  Vanguard Pacific Stock Index Fund 485(a) Filing Commissioners: We respectfully submit the enclosed 102 nd Post-Effective Amendment to the Trusts Registration Statement on Form N-1A for the series listed above (the Funds), which we are filing pursuant to Rule 485(a) under the Securities Act of 1933. The purposes of this Post-Effective Amendment are to: (1) add the FTSE Developed Europe All Cap Index and the FTSE Developed Asia Pacific All Cap Index as the new target indexes for the Funds, respectively (2) update the financial statements for the Funds, and (3) make a number of non-material editorial changes. Prior to the sixtieth day following this Post-Effective Amendment 102, we anticipate submitting for the Commissions review an additional post-effective amendment, which will also be filed pursuant to Rule 485(a) under the Securities Act of 1933. Pursuant to the requirements of Rule 485(a)(1), this filing will designate a new effective date for the amendment. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-8439. Sincerely, Christyn L. Rossman Associate Counsel The Vanguard Group, Inc. cc: Asen Parachkevov, Esquire U.S. Securities & Exchange Commission
